DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 13, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., U.S. Patent Publicaiton 2018/0283142, hereinafter referred to as Zhang.
Regarding Claim 1, Zhang discloses a rescue dart for deployment down a wellbore to dislodge a pre-set frac plug comprising a plug mandrel (body of plug 130) within the wellbore, the rescue dart comprising:
A dart body (180) adapted to be conveyed down the wellbore to the pre-set frac plug via flow fluid (by moving in direction 148; Paragraph 0054); and
A mandrel defeater (including trigger system 112 and core 14) connected to the dart body and operable to reduce the structural integrity of a portion of the plug mandrel until structural failure of the plug mandrel occurs and the frac plug is unset and dislodged (Paragraphs 0052-0054).
Regarding Claim 2, Zhang further discloses that the rescue dart is shaped and configured to operate in an engaged position where the dart body engages the pre-set frac plug and at least partially extends within an axial passage of the plug mandrel to position the mandrel defeater at a predetermined location along the axial passage (as seen in Figures 10-13, element 180 lands on  a seat 138 and extends some distance into the bore past the seat so as to actuate the mandrel defeater when sufficient pressure is applied; Paragraphs 0052-0055).
Regarding Claim 3, Zhang further discloses that the dart body comprises a central segment (around the middle of the ball), a dart head (uphole end), and a dart tail (end adjacent the ball seat engaging portion), the dart head being provided at a first end of the central segment and the dart tail being provided opposite the dart head at a second end of the central segment (as defined above), and wherein when in the engaged position, the dart tail abuts against the pre-set frac plug to prevent further forward movement of the dart and position the dart body with respect to the pre-set frac plug.  Examiner notes that the structures in Zhang are substantially different from those presented in the prior art (for example as seen in instant Figures 7-9), however, the specific structures related to the head, center, and tail are not recited with nearly the same level of detail as disclosed in the specification.  A more explicit recitation of such structures would likely overcome the above interpretation.
Regarding Claim 4, Zhang further argues that the dart tail is adapted to sit on a ball seat of the frac plug (as seen in Figures 10-13 with ball 180 and seat 138).
Regarding Claim 10, Zhang further discloses that the mandrel defeater is adapted to reduce the structural integrity of the plug mandrel via heat (core 14 is configured from an energetic material which when ignited generates heat; Paragraphs 0052-0054).
Regarding Claim 13, Zhang further discloses that the dart comprises an interior volumetric capacity, and wherein the mandrel defeater comprises fuel located within the interior volumetric capacity  (in at least that core 14 comprises the fuel source has a storage location), the mandrel defeater being adapted to release the fuel into the plug mandrel, causing the fuel to react with the fluid int the wellbore to melt at least one component of the plug (in so far as the energetic material of the core is triggered to cause sufficeint heat to break apart the plug after igniter 114 is activated; Paragraphs 0052-0054).
Regarding Claim 19, Zhang discloses a method of dislodging a pre-set frac plug comprising a plug mandrel (body of plug 130) , the method comprising the steps of:
Deploying a rescue dart (including element 180) within the wellbore;
Pumping fluid within the wellbore for conveying the dart toward the pre-set frac plug via fluid flow (in direction 148; Paragraph 0055);
Engaging the rescue dart with the pre-set frac plug (as seen in Figures 10-13, by engaging seat 138; Paragraphs 0052-0056);
Operating the rescue dart to reduce structural integrity of a portion of the plug mandrel until structural failure of the plug mandrel occurs and the frac plug is unset and dislodged (by activating core 14, energy/heat is released so as to break apart the outer plug body; Paragraphs 0050-0053).
Regarding Claim 20, Zhang further discloses the step of monitoring pressure variations of the wellbore at surface (in so far as the pressure which is applied to actuated the tool is necessarily monitored, and likewise, pressure signals may be transmitted through the wellbore; Paragraphs 0029, 0054).
Regarding Claim 21, Zhang further discloses the step of pumping the dislodged frac plug further downhole with the rescue dart to allow resuming fracturing operations (in so far as the break apart operation is carried out with applied fluid pressure to form a seal across the seat, wherein the plug is designed to break into a number of smaller discrete pieces which would be exposed to fluid pressure; Paragraphs 0052, 0063).
Regarding Claim 22, Zhang further discloses that the rescue dart may take the form defined as in claim 1 (as previously discussed).
Allowable Subject Matter
Claim 11, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al., U.S. Patent 10,781,676, teaches the use of a downhole cutting tool using an internal fuel source to ignite a heater stream for cutting through external structures.
Robertson, U.S. Patent 8,327,926, teaches a downhole frac plug with a seating ball which activates an internal jetting structure to break apart the downhole plug body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676